Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments with respect to claims 1-8 and 15 have been considered but are moot because the new ground of rejection does not rely on the primary reference (Bunyan (WO 2017/172703) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 2 and 5-7 are objected to because of the following informalities:  
a.	Claim 2, line 8, “first surface” should be “the first surface” having antecedence in line 2;
b.	Claim 2, line 11, “second surface” should be “the second surface” having antecedence in line 3;
c.	Claim 5, line 9, “a pressing component” should be “the pressing component” having antecedence in lines 3-4;
d.	Claim 5, line 20, “first surface” should be “the first surface” having antecedence in line 15; and
e.	Claim 5, line 22, “second surface” should be “the second surface” having antecedence in line 16.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hu (US 8,896,110) and Murakami (US 2020/0024496).
With respect to Claim 1, Hu teaches an electronic device (fig. 1, 100) comprising: a mount board (104); a heat generating component (108) provided on the mount board; a pressing component (114) provided above the heat generating component; and a film (110) provided between the heat generating component and the pressing component, wherein: the film contains graphite-based carbon (col. 3, l. 29), the heat generating component is provided between (see fig. 1) the mount board and the pressing component, the heat generating component and the film are sealed (using 112) with the mount board and the pressing component by connecting the mount board and the pressing component, and the film is compressed (col. 5, l. 19) by connecting the mount board and the pressing component and heat generating component.    Hu fails to disclose a liquid heat conductive material provided between the heat generating component and the film and between the pressing component and the film, wherein: the film contains graphite-based carbon.  Murakami teaches a liquid (¶[0055], ll. 2-5) heat conductive material (oil is a thermally conductive material and resulting oil coated film is ¶[0058], ll. 39) provided between (¶[0052], l. 9) the heat generating component (¶[0061], l. 4) and the film and between the pressing component (¶[0061], ll. 5-6) and the film, wherein: the film contains graphite-based carbon (¶[0040], l. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the liquid heart conductive coated film of Murakami for that of Hu for the purpose of providing “the thermal interface material having excellent thermal coupling properties compared with that of the conventional composite TIM, the possible application for practical materials having unevenness compared with invention of Patent Document 1, and the extremely decreased pressure dependence of the thermal resistance can be provided” (¶[0032]).
With respect to Claim 15, Chrysler further teaches the pressing component is fixed to the mount board by an adhesive (col. 4, l. 42).
Claims 2, 5, and 6 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hu (US 8,896,110), Murakami (US 2020/0024496) and Fukui (US 2016/0336253).
With respect to Claim 2, Hu and Murakami discloses the claimed invention including one or more first voids (Murakami, fig. 3b, area above 3b) are formed at a first surface (Murakami, fig. 3b, top surface of 3b) of the film (3b) facing the heat generating component (Murakami, ¶[0061], l. 4), and one or more second voids (Murakami, fig. 3b, area below 3b) are formed at a second surface (Murakami, fig. 3b, top surface of 3b) of the film (Murakami, 3b) facing the pressing component (Murakami, ¶[0061], ll. 5-6),  the one or more first voids (Murakami, fig. 3b, area above 3b) and the one or more second voids (Murakami, fig. 3b, area below 3b) are filled with the liquid heat conductive material (Murakami, 3a).  Hu and Murakami fail to disclose2 DMUS 189443710-1.083710.3191when a first porosity is a ratio of a total area of the one or more first voids projected onto first surface to an entire area of the first surface, the first porosity is less than or equal to 5%, and when a second porosity is a ratio of a total area of the one or more second voids projected onto second surface to an entire area of the second surface, the second porosity is less than or equal to 5%.  Fukui teaches one or more first voids (¶[0089, l. 14) are formed at a first surface (surface of solder facing silicon device) of the film (¶[0089], l. 8, solder) facing the heat generating component (¶[0089], ll. 5-6, silicon device), and one or more second voids (¶[0089, l. 14) are formed at a second surface (surface of solder facing heat dissipation substrate) of the film (¶[0089], l. 8, solder) facing the pressing component (¶[0089], l. 5, heat dissipation substrate), the one or more first voids and the one or more second voids are filled with the heat conductive material (¶[0089], l. 8, solder),2 DMUS 189443710-1.083710.3191when a first porosity is a ratio of a total area of the one or more first voids projected onto first surface to an entire area of the first surface, the first porosity is less than or equal to 5% (¶[0089], ll. 9-10), and when a second porosity is a ratio of a total area of the one or more second voids projected onto second surface to an entire area of the second surface, the second porosity is less than or equal to 5% (¶[0089], ll. 9-10).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made that it is commonly known that there is no problem related to quality of the interface if the void percentage determined by this measurement is 5% or lower (¶[0089], Il. 12-16), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Fukui fails to disclose a porosity of the one or more first voids is less than or equal to 5%, and a porosity of the one or more second voids is less than or equal to 5%. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to for the voids of Fukui to be first and second voids on opposing sides of Fukui’s substrate for the purpose of an acceptable surface defect level to insure required heat transfer between the film and mating surfaces are met, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Examiner Note: If a porosity of a void being less than or equal to 5% is a critical characteristic of the invention (rather than just a desirable characteristic), can Applicant submit actual test data to show the criticality of this specific limitation that the invention functions at 5% and below and does not function above 5%.

With respect to Claim 5, Hu teaches a method for manufacturing an electronic device (fig. 1, 100), the method comprising: preparing a mount board (104), on which a heat generating component (108) is mounted, and a pressing component (114); arranging a film (110) having graphite-based carbon (col. 3, l. 29) on the heat generating component; arranging a pressing component (114) on the film; connecting (see fig. 2d) the mount board and the pressing component; sealing (using 112) the heat generating component and the film with (see fig. 2d) the mount board and the pressing component; compressing (col. 5, l. 19) the film by the pressing component.  Hu fails to disclose forming one or more first voids at a first surface of the film facing the heat generating component, and forming one or more second voids at a second surface of the film facing the pressing component; and 3by emitting an ultrasonic wave from a side of the pressing component and detecting a reflected wave of the ultrasonic wave, examining a first porosity and a second porosity, when the first porosity is a ratio of a total area of the one or more first voids projected onto first surface to an entire area of the first surface, and the second porosity is a ratio of a total area of the one or more second voids projected onto second surface to an entire area of the second surface.  Murakami teaches forming one or more first voids (fig. 3b, area above 3b) at a first surface (fig. 3b, top surface of 3b) of the film (3b) facing the heat generating component (¶[0061], l. 4), and forming one or more second voids (fig. 3b, area below 3b) at a second surface fig. 3b, bottom surface of 3b) of the film (3b) facing the pressing component (¶[0061], ll. 5-6) and providing a first porosity (fig. 3b, area above 3b) and a second porosity (fig. 3b, area below 3b).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the liquid heart conductive coated film of Murakami for that of Hu for the purpose of providing “the thermal interface material having excellent thermal coupling properties compared with that of the conventional composite TIM, the possible application for practical materials having unevenness compared with invention of Patent Document 1, and the extremely decreased pressure dependence of the thermal resistance can be provided” (¶[0032]).  Hu and Murakami fail to disclose 
3by emitting an ultrasonic wave from a side of the pressing component and detecting a reflected wave of the ultrasonic wave, examining a first porosity and a second porosity, when the first porosity is a ratio of a total area of the one or more first voids projected onto first surface to an entire area of the first surface, and the second porosity is a ratio of a total area of the one or more second voids projected onto second surface to an entire area of the second surface.  Fukui teaches by emitting (¶[0089], I. 9) an ultrasonic wave (¶[0089], I. 9) from a side of the pressing component and detecting a reflected wave (¶[0089], l. 9) of the ultrasonic wave, examining a first porosity (¶[0089, l. 14, on surface of solder facing silicon device) and a second porosity (¶[0089], l. 14, on surface of solder facing heat dissipation substrate), when the first porosity is a ratio of a total area of the one or more first voids projected onto first surface to an entire area of the first surface, and the second porosity is a ratio of a total area of the one or more second voids projected onto second surface to an entire area of the second surface. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made that it is commonly known that no problem related to quality of the interface if the void percentage determined by this measurement is 5% or lower (¶[0089], Il. 12-16), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Hu and Murakami with the ultrasonic waves of Fukui to provide as nondestructive means to insure the void percentage is small enough that the operation of the electronic device is not affected by the size of the voids. Fukui fails to disclose emitting an ultrasonic wave from a side of the pressing component and examining whether the one or more first voids and the one or more second voids are fully filled with the liquid heat conductive material. It would be obvious to one of ordinary skill at the time of the invention, given the limited number of permutations of the sides that the ultrasonic wave can be emitted from (i.e., side of the pressing component, or side of heat generating component). The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR, 550 U.S. _at_, 82 USPQ2d 1385, at 1397 (2007). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to for the voids of Fukui to be first and second voids on opposing sides of Fukui’s substrate for the purpose of an acceptable surface defect level to insure required heat transfer between the film and mating surfaces are met, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
With respect to claim 6, Hu and Murakami fail to disclose when the first porosity is greater, or the second porosity is greater than or equal to 5%, the electronic device is determined as a defective product. Fukui teaches when the first porosity is greater, or the second porosity is greater than or equal to 5%, the electronic device is determined as a defective product (¶[0089], ll. 10-11).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to for the voids of Fukui to be first and second voids on opposing sides of Fukui’s substrate for the purpose of an acceptable surface defect level to insure required heat transfer between the film and mating surfaces are met, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim 3 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Hu (US 8,896,110), Murakami (US 2020/0024496) and Tachibana (JP 2014-133669).
Hu and Murakami disclose the claimed invention except for a compressibility of the film is more than or equal to 30% at a pressure of 100 kPa.  Tachibana teaches a compressibility of the film (abs. I. 1) is more than or equal to 30% (density of 1.2 g/cm equals 53% density which allows for compressibility of at least 30% when air is removed).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the film of Tachibana for that of Hu and Murakami for the purpose of the film exerting a force on mating parts to insure good thermal connection with the mating parts.  Tachibana fails to specifically disclose compressibility is more than or equal to 30% at a pressure of 100 kPa.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to for the pressure to be any pressure including that of 100 kPa that defines the amount of force applied to obtain the required compressibility value, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. /n re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 4 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Hu (US 8,896,110), Murakami (US 2020/0024496) and Greinke (US 6,746,768).
Hu and Murakami disclose the claimed invention except for the liquid heat conductive material has a kinematic viscosity at 25° C. ranging from 2 cSt to 15 cSt inclusive.  Greinke teaches the heat conductive material has a kinematic viscosity at 37.8° C. ranging from 1 cSt to 15 cSt inclusive (col. 10, Il. 35-38).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the liquid heat conductive material of Greinke for that of Murakami for the purpose of “the oil makes the graphite sheet "softer and more amenable to surface deformations and irregularities of the heat source/cooling module” (col. 9, Il. 57- 59) to reduce “air gaps (which act as thermal insulators between the surfaces of the thermal interface and the heat sink and/or the heat source” (col. 9, Il. 36-39).  Greinke fails to specifically disclose the liquid heat conductive material has a kinematic viscosity at 25° C. ranging from 2 cSt to 15cSt inclusive. As temperature decreases from 37.8° C to 25° C, the kinematic viscosity increases, Greinke’s 1 cSt to 15 cSt kinematic viscosity will still be in the required range of 2 cSt to 15cSt at 25° C.
Claim 7 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Hu (US 8,896,110), Murakami (US 2020/0024496) and Fisher (US 7,700,162).
Hu and Murakami disclose the claimed invention except for side surfaces of the film are covered with the liquid heat conductive material.  Fisher teaches side surfaces (fig. 3, 1b at left & right sides of 1) of the film (1) are covered with the liquid heat conductive material, and the side surfaces are disposed (see fig. 3) between the first surface and the second surface.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hu and Murakami with the covered side surfaces of Fisher for the purpose of providing a protective layer (col. 1, Il. 57-58) to the side surfaces of the film.
Claim 8 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Hu (US 8,896,110), Murakami (US 2020/0024496) and Sayir (US 2007/0053168).
Hu and Murakami disclose the claimed invention except for the liquid heat conductive material contains perfluoropolyether.  Sayir teaches the liquid heat conductive material contains perfluoropolyether (¶[0050], l. 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the PFPE of Sayir for the oil of Murakami for the purpose of providing “moisture resistance, structural integrity, and handling strength, i.e. stiffness for the graphite layer, as well as "fixing" the morphology of the graphite layer” (¶[0050), Il. 13-15).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6,835,453 discloses a graphite layer coated with a liquid/solid phase change layer. US 6,653,730, 6,706,562 and 7,098,079 disclose a mounting board and a pressing member sandwiching a heat generating component and a graphite based film.  US 5,545,473 discloses a compressible film between a heat generating component and a pressing component.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
RJH  8/27/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835